DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The following change to the drawing has been identified by the Office: In the Drawing filed 07/02/2019, “FIG.1” should be amended to “FIGURE.” in accordance with 37 CFR 1.84(u) which directs where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  Therefore, the title of drawing “FIG. 1” needs to be replaced by “FIGURE”.  In order to avoid abandonment of the application, applicant must make the above indicated drawing change.

Specification
The following changes to the Specification have been identified by the Office: According to the amendment needed in the drawing filed 07/02/2019 as set forth above, please amend the Specification throughout to refer to “the FIGURE” in accordance with 37 CFR 1.84(u).  In order to avoid abandonment of the application, applicant must make the above indicated Specification changes.

Response to Amendments 
The Amendments to the Claims filed 02/25/2021 have been entered.  The minor informalities have been addressed by amendments and objections to claims 15 and 17 thereto are 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Mr. Eric Myers on March 1, 2021.  

The application has been amended as follows:
Claim 16
 The process of claim 14, wherein the crude 1,3-butadiene is brought into contact with the 

Claim 23
Lines 1-2, “The process of claim 14, wherein the liquid crude C4 fraction comprises”

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in 
a)    introducing a liquid crude C4 fraction into an inflow region of a predistillation column, which is divided in a middle section by a dividing wall aligned essentially in a longitudinal direction of the predistillation column into the inflow region and a side offtake region, taking off a first low boiler fraction comprising C3-hydrocarbons as an overhead stream, taking off a gaseous C4 fraction as a side stream from the side offtake region and taking off a first high boiler fraction as a bottom stream,
b)    bringing the gaseous C4 fraction into contact with a selective solvent in at least one extraction column, to obtain an overhead fraction comprising butanes and butenes and a bottom fraction comprising 1,3-butadiene and the selective solvent,
c)    desorbing crude 1,3-butadiene from the bottom fraction in at least one stripping column, thereby obtaining selective solvent from the bottom fraction and recirculating the selective solvent which was obtained from the bottom fraction in the at least one stripping column to the at least one extraction column, and
d)    feeding at least part of the crude 1-3-butadiene to a pure distillation column, separating off a second high boiler fraction, taking off a gaseous purge stream, obtaining the pure 1,3-butadiene from a vapor fraction from the pure distillation column, and recirculating the second high boiler fraction to a lower section of the predistillation column below the inflow region for the liquid crude C4 fraction, is considered novel.
A closest prior art to Heida et al. (WO 2013/083536 A1, all citations from the attached English translation) discloses a process for providing a purified crude C4 fraction, which can subsequently be used as a feed stream for an extractive distillation process for producing purified 4 fraction in a predistillation column to produce a top stream comprising C3 hydrocarbon (2, Figure ), a bottom stream comprising high-boiling components (3, Figure), and a purified crude C4 fraction in a vapor phase as a side draw stream (4, Figure) (page 2, 4th paragraph from the bottom thru 1st paragraph from the bottom); and (ii) bringing the gaseous C4 fraction into contact with a selective solvent in at least one extraction column, to obtain an overhead fraction comprising butanes and butenes and a bottom fraction comprising 1,3-butadiene and the selective solvent (page 3, 1st paragraph thru 4th paragraph). The selective solvent comprises N-methylpyrrolidone (claim 24). But Heida fails to disclose (i) the predistillation column comprises a dividing wall running in a longitudinal direction, and (ii) the subsequent extraction, desorption and pure distillation strep including the process scheme of recirculating the second high boiler fraction to a lower section of the predistillation column below the inflow region for the liquid crude C4 fraction as recited. 
Other pertinent prior art to Bohner et al. (US Pub. 2004/0045804 A1) discloses a process for separating, in a dividing wall column having a dividing wall running in a longitudinal direction of the column, a crude 1,3-butadiene into an overhead stream comprising low boilers, a side draw stream comprising pure 1,3-butadiene (>99.6 wt% 1,3-butadinee), and a bottoms stream comprising high-boiling impurities, wherein the pure 1,3-butadiene product contains a 1,2-butadiene content of 20 ppm or less ([0030]; [0033]). But Bohner is silent on further subjecting the pure 1,3-butadiene to subsequent an extraction, a desorption and a pure distillation 
Other pertinent prior art to Josch et al. (US 2014/0200381 A1) discloses a process for preparing butadiene from n-butenes (Abstract), wherein the process comprises (please refers to a process scheme disclosed in paragraph [0018] and flow diagrams in Fig. 1, Fig. 2 and Fig. 3): (i) preparing a C4 product gas stream dl (paragraph [0018], step D)) from an oxidative dehydrogenation of n-butenes and an oxygen-comprising gas; (ii) Separation of the C4 product stream dl by extractive distillation using a solvent which is selective for butadiene into a stream e1 comprising butadiene and the selective solvent and a stream e2 comprising n-butenes (paragraph [0018], step E)); and (iii) Distillation of the stream el comprising butadiene and the selective solvent to give a stream fl consisting essentially of the selective solvent and a stream f2 comprising butadiene (paragraph [0018], step F)).  But Josch fails to disclose (i) the predistillation column comprises a dividing wall running in a longitudinal direction, and (ii) the subsequent extraction, desorption and pure distillation strep including the process scheme of recirculating the second high boiler fraction to a lower section of the predistillation column below the inflow region for the liquid crude C4 fraction as recited. 
The cited prior arts, alone or in combination, do not teach or suggest a method for isolating pure 1,3-butadiene from a liquid crude C4 fraction by extractive distillation using a selective solvent including the features of (i) a predistillation column comprises a dividing wall running in a longitudinal direction, and (ii) subsequent extraction, desorption and pure distillation strep including the process scheme of recirculating the second high boiler fraction to a lower section 4 fraction, along with other limitations recited in claim 14 of claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.